Citation Nr: 1723152	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-34 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to additional independent living services under Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Vocational Rehabilitation and Employment service (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2015, the Board remanded this matter to comply with the Veteran's request for a video conference hearing before the Board.  The Veteran was scheduled for such a hearing in October 2015, but he failed to report for the hearing.  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

In June 2016, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDING OF FACT

A riding lawnmower, snow blower, an addition to his house, and a 2 1/2 car garage, are not shown to be necessary to improve the Veteran's independence in daily living.



CONCLUSION OF LAW

The criteria for entitlement to independent living services pursuant to the provisions of Title 38, U.S.C., Chapter 31, have not been met.  38 U.S.C.A. §§ 3104, 3109, 3120 (West 2014); 38 C.F.R. §§ 21.76, 21.160, 21.162 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes the VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).  However, the VCAA is not applicable to cases where the statute at issue is not found in Title 38, United States Code, Chapter 51, such as the statute at issue in this case.  See Barger v. Principi, 16 Vet. App. 132   (2002). 

The above notwithstanding, effective August 5, 2009, 38 C.F.R. § 21.32 was revised and 38 C.F.R. § 21.33 was added which, respectively, set forth VA's duty to notify claimants of information and evidence needed to substantiate a vocational rehabilitation claim and set forth VA's duty to assist claimants in obtaining evidence and information necessary to substantiate such a claim.  These regulations are substantially similar to the VCAA implementing regulations.

Review of the record reveals that all applicable notice and assistance has been provided.  In September 2016, the Board remanded the claim to the AOJ so that clarification could be obtained from the Veteran as to his specific disagreement with the proposed Individualized Independent Living Plan (IILP).  The AOJ sent letters to the Veteran in July 2016 and August 2016, requesting that he identify each concern or disagreement he had with the proposed IILP.  Neither the Veteran nor his representative responded.  The Board notes that the duty to assist is not a one-way street; a veteran cannot remain passive when he has relevant information.  See Wood v. Derwinski, 1 Vet. App. 190 (1991). 


The Board finds that the Veteran was provided an opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.


II.  Analysis

The Veteran is seeking additional independent living services under Chapter 31, Title 38, United States Code.  Specifically, he is seeking to expand the scope of the proposed IILP developed by VR&E.

VA may conduct programs of independent living services for severely handicapped persons.  See 38 U.S.C.A. § 3120 (a).  A program of independent living services and assistance may be made available under this section only to a Veteran who has a serious employment handicap resulting in substantial part from a service-connected disability described in section 3102(1)(A)(i) of this title and with respect to whom it is determined under section 3106(d) or (e) of this title that the achievement of a vocational goal currently is not reasonably feasible.  38 U.S.C.A. § 3120(b).

A program of independent living services and assistance for a Veteran shall consist of such services described in section 3104(a) of this title as the Secretary determines necessary to enable such veteran to achieve maximum independence in daily living.  38 U.S.C.A. § 3120 (d).

A program of independent living services may be authorized to enable the Veteran to:  (1) reach the goals of the program, and (2) maintain the newly achieved level of independence in daily living.  38 C.F.R. § 21.76(a). 

The purpose of independent living services is to assist eligible veterans whose ability to function independently in family, community, or employment, is so limited by the severity of disability (service and non-service-connected) that vocational or rehabilitation services need to be appreciably more extensive than for less disabled veterans.  See 38 C.F.R. § 21.160(a). 

The term "independence in daily living" means the ability of a Veteran, without the services of others or with a reduced level of the services of others, to live and function within the Veteran's family or community.  38 C.F.R. § 21.160(b).  Independent living services may be furnished:  (1) as part of a program to achieve rehabilitation to the point of employability;  (2) as part of an extended evaluation to determine the current reasonable feasibility of achieving a vocational goal; (3) incidental to a program of employment services; or (4) as a program of rehabilitation services for eligible veterans for whom achievement of a vocational goal is not currently reasonably feasible.  This program of rehabilitation services may be furnished to help the Veteran:  (i) function more independently in the family and community without the assistance of others or a reduced level of the assistance of others; (ii) become reasonably feasible for a vocational rehabilitation program; or (iii) become reasonably feasible for extended evaluation.  See 38 C.F.R. § 21.160(c). 

The services which may be authorized as part of an IILP include:  (1) any appropriate service which may be authorized for a vocational rehabilitation program as that term is defined in § 21.35(i) except for a course of educational training as described in § 21.120; and (2) independent living services offered by approved independent living centers and programs which are determined to be necessary to carry out the Veteran's plan including:  (i) evaluation of independent living potential; (ii) training in independent living skills; (iii) attendant care; (iv) health maintenance programs; and (v) identifying appropriate housing accommodations.  See 38 C.F.R. § 21.160(d). 

A program of independent living services and assistance is approved when:  (1) VA determines that achievement of a vocational goal is not currently reasonably feasible; (2) VA determines that the Veteran's independence in daily living can be improved, and the gains made can reasonably be expected to continue following completion of the program; (3) all steps required by §§ 21.90 and 21.92 of this part for the development and preparation of an IILP have been completed; and (4) the VR&E officer concurs in the IILP.  See 38 C.F.R. § 21.162 (a). 

The VR&E Officer will consider the following factors in administering programs providing independent living services:  (1) If VA resources available limit the number of veterans who may be provided a program of independent living services and assistance, the first priority shall be given to veterans for whom the reasonable feasibility of achieving a vocational goal is precluded solely as a result of service-connected disability; and (2)  To the maximum extent feasible, a substantial portion of veterans provided with programs of independent living services and assistance shall be receiving long-term care in VA medical centers and nursing homes.  38 C.F.R. § 21.162 (b).

VA's General Counsel has held that VA has the authority to provide services and assistance of a recreational nature as a component of an eligible program of independent living services; and that VA has the authority, and responsibility, to provide all services and assistance deemed necessary on the facts of the particular case to enable an eligible veteran participating in such a program to live and function independently in his or her family and community without, or with a reduced level of, the services of others.  This includes the authority to approve, when appropriate, services and assistance that are in whole or part recreational in character when the services are found to be needed to enable or enhance a veteran's ability to engage in family and community activities integral to achieving his/her independent living program goals.  It was further noted that the applicable statutes provide VA a great deal of discretion in determining the nature and scope of services needed by a veteran in an independent living services program.  VAOPGCPREC 34-97.

VA's General Counsel subsequently reiterated that VA has both the authority and the responsibility to provide all services and assistance deemed necessary on the facts of a particular case to enable an eligible veteran participating in an independent living program to live and function independently in his family and community without, or with a reduced level of, services from others.  It was further noted that the operative word as to this matter was "necessary" and independent living services (to include services that may have a recreational component) provided to the veteran must be "vital" to achieving the independent living program goal, not merely desirable or helpful.  VAOPGCPREC 6-2001.

In November 2011, VR&E determined that it was infeasible for the Veteran to achieve a vocational goal and proceeded with an Independent Living Needs assessment.  

A November 2011 VA treatment record indicates that the Veteran discussed wanting a snow blower and lawn mower to make it easier for others to do his snow and yard work.  He indicated having no desire or ability to do that work himself.  

In December 2011, an Independent Living Assessment was conducted.  It was noted that the Veteran wanted to become more independent by cutting his own grass and using a snow blower, improving his computer skills, obtaining a larger lap top, being able to get out of bed without assistance, building an addition to his home for his exercise equipment, moving his washer and dryer from the basement to the first floor, and building a 2 1/2 car garage to store his vehicles and add a workshop.  The counselor recommended a number of different assistive devices and services.  

Later that month, in December 2011, the Veteran submitted a statement indicating that he had made a request for a snow blower, etc. and that he wanted to know the status of his claim for benefits.  

On January 18, 2012, VR&E proposed an IILP for the Veteran addressing the following objectives:  (1) improve the Veteran's mobility and safety climbing steps; (2) improve the Veteran's ability to obtain items that are out of arms reach; (3) improve the Veteran's ability to move from his bed; and (4) improve the Veteran's ability to manage his finances independently.  

On March 8, 2012, the Veteran submitted correspondence indicating that the IILP failed to address all of his independent living concerns.  Specifically, he contested the length of the proposed services under the plan and its failure to provide for structural improvements.  VR&E addressed these contentions in a letter dated March 12, 2012.

On March 13, 2012, the Veteran submitted correspondence indicating that the proposed ILLP failed to address his needs for assistive technology, independent living skills training, and assistance with volunteer programs.  VR&E addressed these contentions in a letter dated March 28, 2012.

In July 2012, the Veteran filed a "notice of disagreement" contesting VR&E's proposed ILLP.  He also indicated that he had been informed by his VA counselor that he was not entitled to Independent Living funds because he was receiving Aid and Attendance benefits.

In October 2012, the RO issued a Statement of the Case (SOC) noting that the proposed IILP had been developed after it was determined that it was infeasible for the Veteran to return to work.  The SOC also noted that the plan did not include a snow blower or lawn mower as these items could not be operated by the Veteran, and that independent living services could not be used to equip an attendant.

In December 2012, the Veteran filed a timely Substantive Appeal, VA Form 9, indicating that the IILP failed to address his "issues" and that his complaints were not limited to a snow blower.  The Veteran also reiterated that he was informed by his VA counselor that he was not eligible for any federal benefits as he was receiving Aid and Attendance benefits.

An April 2014 counseling record notes that the Veteran wanted his Independent Living Services to build his garage and buy him a snow blower and lawn mower.  An August 2014 counsel record noted that the Veteran wanted the VR&E program to pay for him to go to school since they would not buy his snow blower and lawn mower.  The counselor explained the purpose of the Independent Living Services program and what it could and could not do for him.  

In October 2014, VA notified the Veteran that it had stopped action on his claim because he did not complete his evaluation and they could not develop a plan of services to meet his needs.  

In this case, the Veteran has disagreed with the vocational rehabilitation counselor's decision not to include certain items in his IILP.  In July, August, and September 2016, the AOJ requested clarification from the Veteran, but he did not respond.  The record indicates that he is receipt of special monthly compensation based on the need for aid and attendance.  At the time of the Independent Living Assessment, his aide lived upstairs and used the Veteran's push mower and shovel to cut the lawn and remove snow.  The Board finds that the Veteran's request for a riding lawn mower and snow blower to make it easier for his aide to perform these tasks does not relate to the purpose of the Independent Living Services program.  These items are not necessary to meet his independent living needs.  He also requested that VA help him build an addition and a 2 1/2 car garage; however, he has not demonstrated why these structures are necessary to meet his independent living needs.  

In this case, the evidence does not reflect that that the items requested by the Veteran are "necessary" to support his ability to live and function within his family and community, or that these items are "vital" to achieving an independent living program goal.  The evidence reflects that the Veteran's wishes for a riding lawn mower, snow blower, and structural improvements to his house are desirable, not necessary.

The Board is grateful for the Veteran's service; however, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  As such, the Board finds that the claim for independent living services must be denied.  


ORDER

Entitlement to independent living services under Title 38, United State Code, Chapter 31, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


